UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-6444



In Re:   DANIEL LEE GIBSON,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-271-3)


Submitted:   June 12, 2003                   Decided:   June 18, 2003


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Lee Gibson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Lee Gibson petitions for a writ of mandamus, alleging

the district court has unduly delayed in issuing a final order

acting on his 28 U.S.C. § 2255 (2000) motion.            He seeks an order

from this court directing the district court to issue a final

decision.   Although we find that mandamus relief is not warranted

because   the   delay   is   not   unreasonable,   we   deny   the   mandamus

petition without prejudice to the filing of another mandamus

petition if the district court does not act expeditiously. We grant

Gibson’s motion to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           PETITION DENIED




                                      2